WASHINGTON, Circuit Justice
(charging jury). In cases of extreme necessity, the master may sell in a foreign country, rather than let the property perish; but not in the country where his owner lives; and no case of the sort can, it is believed, be shown. Mischievous would be the consequence, if such doctrines were tolerated. In this case, there was, in fact, no necessity for the sale; for the captain might have got these articles into a place of safety, and ought to have done so; and informed his owner, or rather the owner of the vessel, of her situation; he, the owner, living in Philadelphia. But what makes this case stronger, is, that the master was not the servant of the plaintiff, but the hirer of the vessel; and of course not even an implied authority can be presumed, to warrant the exercise of so extraordinary a step, as selling this property. As to the damages, the real value of the property, and not what the defendant gave, must be the measure of the damages.
Verdict for the plaintiff.
[Por hearing on motion in arrest of judgment, in which the motion was overruled, see Case No. 12,570.]